                                               ACCO,(PLAx),CLOSED,DISCOVERY,MANADR,TRANSFERRED
                       UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
              CIVIL DOCKET FOR CASE #: 2:19−cv−07430−JFW−PLA

Danuri Tex Co., Ltd. v. Yoco, Inc. et al                         Date Filed: 08/27/2019
Assigned to: Judge John F. Walter                                Date Terminated: 10/02/2019
Referred to: Magistrate Judge Paul L. Abrams                     Jury Demand: None
Demand: $1,000,000                                               Nature of Suit: 190 Contract: Other
Cause: 28:1332 Diversity−Contract Dispute                        Jurisdiction: Diversity
Plaintiff
Danuri Tex Co., Ltd.                              represented by John A Axtell
a Korea corporation                                              ACI Law Group PC
                                                                 6 Centerpointe Drive Suite 630
                                                                 La Palma, CA 90623
                                                                 714−522−3300
                                                                 Fax: 714−552−3700
                                                                 Email: john@acilawgroup.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Jin Jeong Kim
                                                                 ACI Law Group PC
                                                                 6 Centerpointe Drive Suite 630
                                                                 La Palma, CA 90623
                                                                 714−522−3300
                                                                 Fax: 714−522−3700
                                                                 Email: jj@jjkim.com
                                                                 ATTORNEY TO BE NOTICED


V.
Defendant
Yoco, Inc.                                        represented by Paul Stewart Kim
a New York corporation                                           Lewis Brisbois Bisgaard & Smith LLP
                                                                 633 West 5th Street
                                                                 Suite 4000
                                                                 Los Angeles, CA 90071
                                                                 213.680.5079
                                                                 Email: paulskimesq@gmail.com
                                                                 ATTORNEY TO BE NOTICED

                                                                 Trevor J Ingold
                                                                 Lewis Brisbois Bisgaard and Smith LLP
                                                                 633 West 5th Street Suite 4000
                                                                 Los Angeles, CA 90071
                                                                 213−250−1800
                                                                 Fax: 213−250−7900
                                                                 Email: trevor.ingold@lewisbrisbois.com
                                                                 ATTORNEY TO BE NOTICED
Defendant
M.A.X. Sports Enterprise, Inc.                                represented by Paul Stewart Kim
a New York corporation                                                       (See above for address)
                                                                             ATTORNEY TO BE NOTICED

                                                                              Trevor J Ingold
                                                                              (See above for address)
                                                                              ATTORNEY TO BE NOTICED

Defendant
Does
1 to 10, inclusive


 Date Filed            #    Docket Text

 08/27/2019           Ï1    COMPLAINT Receipt No: 0973−24334881 − Fee: $400, filed by plaintiff DANURI TEX CO.,
                            LTD.. (Attorney John A Axtell added to party DANURI TEX CO., LTD.(pty:pla))(Axtell, John)
                            (Entered: 08/27/2019)

 08/27/2019           Ï2    Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed by
                            plaintiff DANURI TEX CO., LTD.. (Axtell, John) (Entered: 08/27/2019)

 08/27/2019           Ï3    Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed by
                            plaintiff DANURI TEX CO., LTD.. (Axtell, John) (Entered: 08/27/2019)

 08/27/2019           Ï4    CIVIL COVER SHEET filed by Plaintiff DANURI TEX CO., LTD.. (Axtell, John) (Entered:
                            08/27/2019)

 08/27/2019           Ï5    CERTIFICATE of Interested Parties filed by plaintiff DANURI TEX CO., LTD., identifying
                            DANURI TEX CO., LTD.. (Axtell, John) (Entered: 08/27/2019)

 08/27/2019           Ï6    NOTICE OF ASSIGNMENT to District Judge John F. Walter and Magistrate Judge Paul L.
                            Abrams. (et) (Entered: 08/27/2019)

 08/27/2019           Ï7    NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (et) (Entered:
                            08/27/2019)

 08/27/2019           Ï8    21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant Yoco,
                            Inc. (et) (Entered: 08/27/2019)

 08/27/2019           Ï9    21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to Defendant M.A.X.
                            Sports Enterprise, Inc. (et) (Entered: 08/27/2019)

 08/28/2019          Ï 10   STANDING ORDER by Judge John F. Walter. READ THIS ORDER CAREFULLY. IT
                            CONTROLS THE CASE AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
                            (lom) (Entered: 08/28/2019)

 09/04/2019          Ï 11   DECLARATION of John A. Axtell Lead Counsel filed by Plaintiff Danuri Tex Co., Ltd.. (Axtell,
                            John) (Entered: 09/04/2019)

 09/19/2019          Ï 12   PROOF OF SERVICE Executed by Defendant Danuri Tex Co., Ltd., upon Defendant M.A.X.
                            Sports Enterprise, Inc. served on 9/9/2019, answer due 9/30/2019. Service of the Summons and
                            Complaint were executed upon Han Choi, person in charge in compliance with California Code of
                            Civil Procedure by substituted service on a domestic corporation, unincorporated association, or
                            public entity and by also mailing a copy.Original Summons NOT returned. (Axtell, John) (Entered:
                    09/19/2019)

09/19/2019   Ï 13   PROOF OF SERVICE Executed by Plaintiff Danuri Tex Co., Ltd., upon Defendant Yoco, Inc.
                    served on 9/9/2019, answer due 9/30/2019. Service of the Summons and Complaint were executed
                    upon Han Choi, person in charge in compliance with California Code of Civil Procedure by
                    substituted service on a domestic corporation, unincorporated association, or public entity and by
                    also mailing a copy.Original Summons NOT returned. (Axtell, John) (Entered: 09/19/2019)

09/27/2019   Ï 14   Joint STIPULATION to Transfer Case to Southern District of New York filed by Defendants
                    M.A.X. Sports Enterprise, Inc., Yoco, Inc.. (Attachments: # 1 Proposed Order)(Attorney Paul
                    Stewart Kim added to party M.A.X. Sports Enterprise, Inc.(pty:dft), Attorney Paul Stewart Kim
                    added to party Yoco, Inc.(pty:dft))(Kim, Paul) (Entered: 09/27/2019)

09/27/2019   Ï 15   DECLARATION of Trevor J. Ingold AS LEAD TRIAL COUNSEL RE: COMPLIANCE WITH
                    LOCAL RULES GOVERNING ELECTRONIC FILING filed by Defendants M.A.X. Sports
                    Enterprise, Inc., Yoco, Inc.. (Ingold, Trevor) (Entered: 09/27/2019)

09/27/2019   Ï 16   Notice of Appearance or Withdrawal of Counsel: for attorney Trevor J Ingold counsel for
                    Defendants M.A.X. Sports Enterprise, Inc., Yoco, Inc.. Adding Trevor J. Ingold as counsel of
                    record for Defendants YOCO INC. and M.A.X. SPORTS ENTERPRISE INC. for the reason
                    indicated in the G−123 Notice. Filed by Defendants YOCO INC. and M.A.X. SPORTS
                    ENTERPRISE INC.. (Attorney Trevor J Ingold added to party M.A.X. Sports Enterprise,
                    Inc.(pty:dft), Attorney Trevor J Ingold added to party Yoco, Inc.(pty:dft))(Ingold, Trevor) (Entered:
                    09/27/2019)

10/02/2019   Ï 17   ORDER REGARDING JOINT STIPULATION TO TRANSFER VENUE 14 by Judge John F.
                    Walter. The Court, does hereby Order that this entire action shall be transferred from the United
                    States District Court for the Central District of California, Western Division to the United States
                    District Court for the Southern District of New York. Case File Transferred Electronically. (MD
                    JS−6. Case Terminated.) (iv) (Entered: 10/02/2019)
